DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first part of an image content” (see claim 1), the “first part of the projection light” (see claims 1, 14 and 15), “second part of the projection light” (see claim 3), and “second image of a second part of the image content” (see claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The amendment filed 09/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
a.	Regarding claim 1, the original specification failed to disclose the “first part of an image content” and the “first part of the projection light”.
b.	Regarding claim 3, the original specification failed to disclose the “second part of the projection light”.
c.	Regarding claim 4, the original specification failed to disclose the “second image of a second part of the image content”.
d.	Regarding claim 14, the original specification failed to disclose the “first part of the projection light”.
e.	Regarding claim 15, the original specification failed to disclose the “first part of a projection light”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the original specification failed to disclose the “first part of an image content” and the “first part of the projection light”, rendering the claim language to be indefinite.
Regarding claim 3, the original specification failed to disclose the “second part of the projection light”, rendering the claim language to be indefinite.
Regarding claim 4, the original specification failed to disclose the “second image of a second part of the image content”, rendering the claim language to be indefinite.
Regarding claim 14, the original specification failed to disclose the “first part of the projection light”, rendering the claim language to be indefinite.
Regarding claim 15, the original specification failed to disclose the “first part of a projection light”, rendering the claim language to be indefinite.
Claims 6-13 fall with parent claim.

Response to Arguments
Applicant’s arguments filed on 09/26/2022 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US Pub. No. 2019/0369382 A1) discloses a magnifying display screen device, including a stand, a display module, a reflective module and a magnifying module, objects could be magnified several times and imaged far longer than several times of the object distance according to the principle of virtual imaging of concave mirrors, and a screen image of a mobile phone, a computer, a video player, a USB flash drive or a SD memory card can be magnified by a connection with the mobile phone, the computer the video player, the USB flash drive or the SD memory card, to thereby provide the optimized projection light path, so that users could watch an ideal magnified image to effectively reduce the burden on eyes.
Takahashi et al. (US Pub. No. 2012/0236266 A1) teaches an image projection apparatus including: an optical image generating unit to generate an optical image based on image data; a projection surface; a projection optical system including a plurality of optical elements and configured to form an projected image, onto a projection surface, coupled with the optical image generated by the optical image generating unit; a projected image shifting unit to shift the projected image by changing a posture of at least one of the plurality of optical elements included in the projection optical system; a tilt sensor to detect a posture of the optical element of which posture is changed by the projected image shifting unit; and a trapezoidal distortion correction unit to correct the optical image generated by the optical image generating unit so as to prevent the trapezoidal distortion of the projected image from occurring based on the detection result of the tilt sensor.
Aizawa et al. (US Pub. No. 20070195441 A1) shows a reflection surface of a mirror having a rotationally-symmetrical shape about an optical axis. The mirror is rotatably supported by a pivot supporting portion on the position of the optical axis of the reflection surface or near the optical axis. Furthermore, the mirror is slidably supported by slide supporting portions at two positions on the upper part thereof. With such a configuration, the mirror is supported at three points. Further, even when the mirror expands and contracts due to the change in temperature or the like, the deformation of the reflection surface of the mirror is prevented by the action of the slide supporting portions. As a result, it is possible to prevent the generation of distortion of an image projected on a screen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882


11/21/2022